EXHIBIT 10.1



[g3us0l4uakim000001.jpg]Helius

MEDICAL

 

 

 

August 29, 2019

 

 

Ms. Jennifer Laux

741 Meadowcreek Circle Lower Gwynedd, PA 19002

 

 

Re: Separation Agreement Dear Jen:

This letter sets forth the substance of the separation agreement (the
"Agreement") which Helius Medical, Inc, (the "Company") is offering to you to
aid in your employment transition. For purposes of this Agreement, references to
the "Company" shall include affiliates of the Company.

 

I.Separation. Due to position elimination, your last day of work with the
Company and your employment termination date will be Friday, August 30, 2019
(the "Separation Date"). The Company will not contest any claim that you might
make for unemployment compensation benefits after that time.

2.Severance Payment. If you execute this Agreement, and fully comply with your
obligations hereunder, the Company will make twenty-four severance payments to
you in the bi-monthly, gross amount of $15,066.67 for twelve months following
the Separation Date. These payments will be subject to standard payroll
deductions and withholdings and will be made on the Company’s ordinary payroll
dates, beginning with the first such date which occurs at least eight
(8)  business
days  following  the  Company's  receipt  of  your  executed  Agreement.  The
Company is offering severance to you in reliance on Treasury Regulation Section
1.409A­ l(b)(9) and the short-term deferral exemption in Treasury Regulation
Section l.409A-l(b)(4). Any payments made in reliance on Treasury Regulation
Section l.409A-l(b)(4) will be made not later than November 15,
2020.  For  purposes  of Code Section 409A, your right to receive any
installment payments under this letter (whether severance payments,
reimbursements  or  otherwise)  shall  be  treated  as  a right to receive a
series of separate payments and,  accordingly,  each  installment payment
hereunder shall at all times be considered a separate and distinct payment.

 

3.Benefit Plans. If you are currently participating in the Company's group
health insurance plans, your participation in the plan will end on August 31,
2019. Thereafter, you may continue participation in Helius' group medical and
dental plans in accordance with the provisions offered under the Consolidated
Omnibus Budget Reconciliation Act (COBRA). Notification of COBRA continuation
and the ability to elect for such coverage has been provided under separate
cover. Notwithstanding the above, your participation in Helius' group life
insurance and long-term disability insurance will cease as of August 31, 2019.

4.401(k) Retirement Plan. If you participate in the Company's 401(k) retirement
plan, deductions for the 401(k) Plan will end with your last regular paycheck on
August 30, 2019. You will receive information by mail concerning 40l(k) plan
rollover procedures should you be a participant in this program.

--------------------------------------------------------------------------------

 

5.Stock Options. The 150,000 options granted to you under the 2018 Omnibus Stock
Incentive Plan will fully vest as of your Separation Date. You will have 90 days
from your Separation Date to exercise your vested options.

 

6.Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance, incentive pay, vacation pay, or any other benefits after the
Separation Date.

 

7.Expense Reimbursements. You agree that, within ten (10) days of the Separation
Date, you will submit your final documented expense reimbursement statement
reflecting all business expenses you incurred through the Separation Date, if
any, for which you seek reimbursement. The Company will reimburse you for
reasonable business expenses pursuant to its regular business practice.

 

8.Return of Company Property. By September 5, 2019, you agree to return to the
Company all Company documents (and all copies thereof) and other Company
property that you have had in your possession at any time, including, but not
limited to, Company files, notes, drawings, records, business plans
and  forecasts, financial information, specifications, computer-recorded
information, tangible property (including, but not limited to,
computers),  credit  cards,  entry cards, identification badges and keys; and,
any materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof). Please coordinate
return of Company property with Human Resources. Receipt of the severance
benefits described in Section 3 of this Agreement is expressly conditioned upon
return of all Company Property.

 

9.Proprietary Information and Post-Termination Obligations. Both during and
after your employment you will refrain from any unauthorized use or disclosure
of the Company's proprietary or confidential information or materials.
Confidential information that is also a "trade secret," as defined by law, may
be disclosed (A) if it is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney  and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. In addition, in the event that
you file a lawsuit for retaliation by the Company for reporting a suspected
violation of law, you may disclose the trade secret to your attorney and use the
trade secret information  in the court  proceeding, if you: (A) file any
document containing the trade secret under seal; and (B) do not disclose the
trade secret, except pursuant to court order.

 

10.Confidentiality. The provisions of this Agreement will be held in strictest
confidence by you and will not be publicized or disclosed in any manner
whatsoever; provided, however, that: (a) you may disclose this Agreement to your
immediate family; (b) you may disclose this Agreement in confidence to your
attorney, accountant, auditor, tax preparer, and financial advisor; and (c) you
may disclose this Agreement insofar as such disclosure may be required by law ,
so long as you first provide Company ,with written notice of your intent to make
such disclosure at least five business days prior to such disclosure, to the
extent not prohibited by law. Notwithstanding the foregoing, nothing in this
Agreement shall limit your right to voluntarily communicate, without prior
notice to the Company, with the Equal Employment Opportunity Commission, United
States Department of Labor, the National Labor Relations Board, the Securities
and Exchange Commission, other federal government agency or similar state or
local agency or to discuss the terms and conditions of yow- employment with
others to the extent expressly permitted by Section 7 of the National Labor
Relations Act.

 

 

11.

Non-Disparagement. You agree not to disparage the Company, and the Company's
attorneys, officers, directors, managers, partners, employees, agents and
affiliates, in any manner likely to be harmful to them or their business,

 

--------------------------------------------------------------------------------

 

business reputation or personal reputation; provided that you  may  respond
accurately and fully to any question, inquiry or request for information  when
required by legal process. Notwithstanding the  foregoing,  nothing  in  this
Agreement shall limit your right to voluntarily communicate with the Equal
Employment Opportunity Commission , United States Department of Labor, the
National Labor Relations Board, the Securities and Exchange Commission, other
federal government agency or similar state or local agency or  to discuss the
terms and conditions  of your employment  with others to the extent
expressly  permitted by Section 7 of the National Labor Relations Act  
Similarly, the Company will instruct the current Officers of the Company,
Philippe Deschamps, Jonathan Sackier, and Joyce LaViscount not to make any
statements which are intended or  reasonably likely to disparage you in any
manner likely to be harmful to you or your business, business reputation or
personal reputation.

 

 

12.Cooperation after Termination. During the time that you are receiving
payments under this Agreement, you agree to cooperate fully with the Company in
all matters relating to the transition  of  your work and responsibilities  on
behalf of the Company , including, but not limited to, any present, prior or
subsequent relationships and the orderly transfer of any such work and
institutional knowledge to such other persons as may be designated by the
Company, by making yourself reasonably available during regular business hours.



13.Covenant not to Voluntarily Participate in Claims Against the Company. Except
as set forth in Section 14, you agree not to voluntarily assist or participate
in any way in the filing, reporting or prosecution by you or any third party of
a proceeding or Claim (as defined in Section 14) against the Company Parties (as
defined in Section 14).

 

14.Release. In exchange for the payments and  other  consideration  under this
Agreement, to which you would not otherwise be entitled, and except as otherwise
set forth in this Agreement, you, on behalf of yourself and, to the extent
permitted by law, on behalf of your spouse,  heirs,  executors,  administrators,
assigns, insurers, attorneys and other  persons or entities, acting or
purporting to act on your behalf (collectively, the "Employee Parties"), hereby
generally and completely release, acquit and forever discharge the Company, its
parents and subsidiaries, and its and their officers, directors, managers,
partners, agents, representatives, employees, attorneys, shareholders,
predecessors,  successors, assigns, insurers and affiliates (the "Company
Parties") of and from any and all claims, liabilities, demands , contentions,
actions, causes of action, suits, costs, expenses, attorneys' fees, damages,
indemnities,  debts,  judgments,  levies, executions and obligations of every
kind and nature, in law, equity,  or otherwise, both known and unknown,
suspected and unsuspected, disclosed and undisclosed, arising out of or in any
way related to agreements, events, acts or conduct  at  any time prior to and
including the execution date of this Agreement, including but not limited to:
all such claims and demands directly  or indirectly  arising  out of  or in any
way connected with your employment with the Company or the termination of that
employment; claims or demands related to salary, bonuses, commissions, stock,
stock options, or any other ownership interests in the Company, vacation pay,
fringe benefits, expense reimbursements, severance pay, or any other form  of
compensation; claims pursuant to any federal, state or local law, statute, or
cause of action; tort law; or contract law (individually a "Claim" and
collectively "Claims") . The Claims you are releasing and waiving in this
Agreement include, but are not limited to, any and all Claims that any of the
Company Parties:

 

 

•

has violated its personnel policies, handbooks, contracts of employment, or
covenants of good faith and fair dealing;

 

•has discriminated against you on the basis of age, race, color, sex (including
sexual harassment), national origin, ancestry, disability, religion, sexual
orientation, marital status, parental status, source of income, entitlement to
benefits, any union activities or other protected category in

--------------------------------------------------------------------------------

violation of any local, state or federal law, constitution, ordinance, or
regulation, including but not limited to: Title VII of the Civil Rights Act of
1964, as amended; the Civil Rights Act of 1991; 42 U S.C. § 1981, as amended;
the Equal Pay Act; the Americans With Disabilities Act; the Genetic Information
Nondiscrimination Act; the Family and Medical Leave Act; the Pennsylvania Human
Relations Act; the Pennsylvania Equal Pay Law; the Pennsylvania Wage Payment and
Collection Law; the Pennsylvania Whistleblower Law; the Employee Retirement
Income Security Act; the Employee Polygraph Protection Act; the Worker
Adjustment and Retraining Notification Act; the Older Workers Benefit Protection
Act; the anti­ retaliation provisions of the Sarbanes-Oxley Act, or
any  other  federal  or state law regarding whistleblower retaliation; the Lilly
Ledbetter Fair Pay Act; the Uniformed Services Employment and Reemployment
Rights  Act; the Fair Credit Reporting Act; and the National Labor Relations
Act; has violated any statute, public policy or common law (including but not
limited to Claims for retaliatory discharge; negligent hiring, retention or
supervision; defamation; intentional or negligent infliction of emotional
distress and/or mental anguish; intentional interference with contract;
negligence; detrimental reliance; loss  of consortium  to you  or any member of
your family and/or promissory estoppel).

 

Notwithstanding the foregoing, other than events expressly contemplated by this
Agreement you do not waive or release rights or Claims that may arise from
events that occur after the date this waiver is executed. Also excluded from
this Agreement are any Claims which cannot be waived by law, including, without
limitation, any rights you may have under applicable workers' compensation laws
and your right, if applicable, to file or participate in an investigative
proceeding of  any  federal,  state or local governmental agency. Nothing in
this Agreement shall prevent you from filing, cooperating with, or participating
in any proceeding  or investigation  before the Equal Employment Opportunity
Commission, United States Department  of Labor, the National Labor Relations
Board, the Occupational Safety and Health Administration, the Securities and
Exchange Commission or any other federal government agency, or similar state or
local agency ("Government Agencies"), or exercising any rights pursuant to
Section 7 of  the National  Labor Relations  Act. You further understand this
Agreement does not limit your ability to voluntarily communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without  notice  to  the Company. While this Agreement does
not limit your right to receive an award for information provided to the
Securities and Exchange Commission, you understand and agree that, you are
othe1wise waiving, to the fullest extent  permitted  by  law, any and all rights
you may have to individual relief based on any Claims that you have released and
any rights you have waived by signing this Agreement. If any Claim is not
subject to release, to the extent  permitted  by law,  you waive any  right or
ability to be a class or collective action representative or to otherwise
participate in any putative or certified class, collective or
multi-party  action  or  proceeding based on such a Claim in which any of the
Company Parties is a party. This Agreement does not abrogate your existing
rights under any Company benefit  plan or any plan or agreement related to
equity ownership in the Company; however, it does waive, release and forever
discharge Claims existing as  of  the  date  you execute this Agreement pursuant
to any such plan or agreement.

 

15.Your Acknowledgments and Affirmations.You acknowledge and agree that (i) the
consideration given to you in exchange for the waiver and release in this
Agreement is in addition to anything of value to which you were already
entitled; (ii) that you have been paid for all time worked, have received  all
the leave, leaves of absence and leave benefits and protections for which
you  are eligible, and have not suffered any on-the-job injury for which you
have not already filed a Claim; (iii) you have been given 60 days from the date
of this Agreement to read and consider the terms set forth in this Agreement and
to consult an attorney or advisor of your choosing; and (iv) you are knowingly
and voluntarily executing this Agreement waiving and releasing any Claims you
may have as of the date you execute it. You affirm that all of

--------------------------------------------------------------------------------

the decisions of the Company  Parties  regarding your pay and benefits through
the date of  your execution  of this Agreement  were not discriminatory based on
age, disability, race, color, sex, religion, national origin or any other
classification protected by law. You affirm that you have not filed or caused to
be filed, and are not presently a party to, a Claim against any of the Company
Parties. You further affirm that you have no known workplace injuries or
occupational diseases. You acknowledge and affirm that you have not  been
retaliated against for reporting any allegation of corporate fraud  or  other
wrongdoing by any of the Company Parties, or for exercising  any  rights
protected by law, including any rights protected by the Fair Labor Standards
Act, the Family Medical Leave Act, or any related statute or local
leave  or  disability  accommodation laws, or any applicable state workers'
compensation law .

 

16.No Admission. This Agreement does not constitute an admission by the Company
of any wrongful action or violation  of any federal, state, or local
statute,  or common law rights, including those relating to the provisions of
any law  or statute concerning employment actions, or of any
other  possible  or  claimed violation of law or rights.

 

17.Breach. You agree that upon any breach of this Agreement you will repay all
amounts paid and/or forfeit any remaining amounts owing to you under this
Agreement. Further, you acknowledge that it may be impossible to assess the
damages caused by your violation of the terms of Sections 9, 10, 11 and 13 of
this Agreement and Section 7 of the Employment Agreement  ("Employment
Agreement") between you and the Company dated July 9, 2019 and further  agree
that any threatened or actual violation or breach of those Sections of this
Agreement or Section 7 of the Employment Agreement will constitute
immediate  and irreparable injury to the Company. You therefore agree that any
such breach of this Agreement or the Employment Agreement is a material breach
of this Agreement, and, in addition to any and all other damages and remedies
available to the Company upon your breach of this Agreement, the Company shall
be entitled to an injunction to prevent you from violating or breaching this
Agreement.  You  agree that if the Company is successful in whole or part in any
legal or equitable action against you under this Agreement, you agree to pay all
of the costs, including reasonable attorneys' fees, incurred by the Company in
enforcing the terms of this Agreement.

 

18.Miscellaneous. This Agreement constitutes the complete, final and exclusive
embodiment of the entire agreement between you and the Company withregard to
this subject matter. It is entered without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company. This Agreement will bind the
heirs, personal

representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and assigns.
If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination will not affect any other provision of
this Agreement and the provision in question will be modified by the court so as
to be rendered enforceable. This Agreement will be deemed to have been entered
into and will be construed and enforced in accordance with the laws of the
Commonwealth of Pennsylvania as applied to contracts made and to be performed
entirely within Pennsylvania.

 

If this Agreement is acceptable to you, please sign below and return it to Ellyn
Ito, VP Human Resources, on or before October 30, 2019. The Company's offer
contained herein will automatically expire if we do not receive the fully signed
Agreement within this timeframe.

 

I wish you good luck in your future endeavors.

 

 

--------------------------------------------------------------------------------

 

Sincerely,

HELIUS MEDICAL, INC

 

By: /s/ Joyce LaViscount

 

AGREED AND ACCEPTED:

 

/s/ Jennifer Laux 9/15/19

 

 